Citation Nr: 1724262	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  96-02 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a dermatological disability manifested by a skin rash and hair loss, including as due to an undiagnosed illness.

2.  Entitlement to an initial rating higher than 30 percent for migraine headaches for the period since July 21, 2009.

3.  Entitlement to dependency benefits for the Veteran's spouse.

4.  Entitlement to dependency benefits for the Veteran's stepchild.


REPRESENTATION

Veteran represented by:	Virginia A Girard-Brady, Attorney



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active military duty from January 1988 to October 1991.  During that time, and specifically between December 1990 and April 1991, the
Veteran participated in Operation Desert Storm/Shield.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1995 decision, the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee which in pertinent part, denied the entitlement to service connection for a dermatological disability and headaches, asserted to be the result of an undiagnosed illness.

In August 2006, the Board denied, among others, entitlement to service connection for a dermatological disability manifested by a skin rash and hair loss, claimed to be the result of an undiagnosed illness.

The Veteran subsequently appealed the August 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Partial Remand (JMR) was received in July 2008, and the Court entered an Order in the same month, vacating the Board's August 2006 denial, in pertinet part, of service connection for a headaches and a dermatological disability, to include as due to an undiagnosed illness.  In March 2009, the claims were remanded to the Board for readjudication consistent with the JMR.  

In a May 2010 rating decision, the RO granted service connection for headaches and assigned a noncompensable disability rating effective February 28, 1994, and a 30 percent disability rating effective July 21, 2009.  The Veteran appealed the initial disability ratings.  

In the July 2012 decision, the Board denied an increased initial rating for service-connected headaches prior to July 21, 2009, and remanded the claim for the period thereafter.  The decision also remanded the issue of entitlement to service connection for a skin disorder. 

Current review of the record reveals that the issues of service connection and increased rating previously remanded by the Court and the Board are ripe for adjudication as all previously directed development has been accomplished.

The issue of entitlement to dependency benefits for the Veteran's stepchild is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record weighs against a finding that the Veteran has a skin disorder resulting from an undiagnosed illness or a currently diagnosed skin disorder that is related to active service.

2.  Since July 2009, the Veteran's service-connected headaches have caused characteristic prostrating attacks but not very frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability

3.  Declaration of Status of Dependents, VA Form 21-686c, were received by the RO in August 2011, March and August 2012, and March and April 2017.

4.  A certificate of marriage between the Veteran and E. and prior divorce decrees of both the Veteran and E. are included in the file. 



CONCLUSIONS OF LAW

1.  Service connection for a skin disorder is not established.  38 U.S.C.A. §§ 1110 , 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303 , 3.310, 3.317 (2016).

2.  The criteria for a disability rating in excess of 30 percent rating for service-connected headaches have not been met from July 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100 (2016).

3.  Entitlement to recognition of E. as the Veteran's spouse for VA purposes is warranted.  38 U.S.C.A. §§ 101, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.52, 3.205, 3.206 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to considering the merits of the claims in appellate status, the Board will first determine whether VA has met the applicable duties to notify and assist in this appeal.  The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  After review, the Board finds that VA has provided adequate notice in a February 2009 letter.  

VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA obtained the Veteran's STRs and pertinent VA and private outpatient treatment records.  The Veteran has not identified any outstanding evidence that has not otherwise been obtained.  

In March 2009 and July 2012, these issues were remanded for further development.  VA medical examinations and reports were obtained and associated with the VBMS claims file.  The November 2016 VA opinion and July 2015 VA examination report are found to be adequate, as they are based on a review of the claims file and addressed all relevant contentions in sufficient detail and with a conclusion fully supported by review of the evidence presented.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Upon completion of the above, the RO readjudicated the issues and furnished an appropriate supplemental statement of the case.  The Board finds that there was substantial compliance with the March 2009 and July 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that there is no additional duty to assist regarding this contention.

After this review of VA's duties under the VCAA, the Board finds that VA has met the duties to notify and assist in regard to these claims and will proceed to adjudication upon the merits.

II.  Service Connection Claim

Rules and Regulations

The Veteran seeks entitlement to service connection for a skin disorder.  The Veteran asserts his skin disorder was incurred in service or, in the alternative, is due to an undiagnosed illness.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  When the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) as noted above.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for a disability due to a qualifying chronic disability of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2021, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

In the instant case, the record reflects that the Veteran had service in Southwest Asia from December 1990 and April 1991 during the Persian Gulf War and, therefore, such laws and regulations are applicable to his claim.

A chronic qualifying disability means a chronic disability resulting from an (A) undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

For the purposes of this section the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a layperson is competent in certain situations to provide a diagnosis of a simple condition, a layperson is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

As an initial matter, the Veteran's claimed skin disorders have been attributed to known clinical diagnoses.  Accordingly, the Veteran's current disorder is not subject to presumptive service connection under the provisions applicable to Veterans of the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  As such, the Board must consider if service connection may be granted on a different basis.

The Veteran's service medical records, to include a report of separation examination dated October 1991, are negative for complaints of or treatment for, any skin condition, with the exception of certain scars that the Veteran was noted to have incurred prior to entry into service.  

A February 1993 report of VA examination did not note any skin problems other than scarring (that the Veteran was noted to have prior to entry into service).  An August 1994 report of hospitalization indicated that the Veteran had received a dermatology consultation while hospitalized and was found to have diagnoses of folliculitis and tinea cruris.

A January 1995 private treatment record noted that the Veteran then had a bacterial skin infection.  

A March 1997 VA general medical examination noted that the Veteran had diagnoses of folliculitis and dermatitis on the back.

An April 1997 VA dermatological examination noted erythematous papules and pustules on the back, chest, abdomen, and thighs, erythematous, scaly, acneiform patches in the groin, and diffuse hair loss in the front and vertex area with no bald areas.  The diagnoses were chronic folliculitis of the back, chest, and thighs, tinea cruris, and male pattern alopecia (androgenetic with alopecia).  

During an August 1999 RO hearing, the Veteran testified that he had no problems with hair loss prior to his service in the Gulf.  He reported his family still has full heads of hair.  The Veteran reported he was told by his VA doctors that stress can cause hair loss.  He indicated that his service was not really that stressful.  He suffered from this condition for the entire 6 months he was there.  

During a July 2009 VA examination, the Veteran complained of a skin rash since coming back from the Persian Gulf in May 1991.  He stated he went to sick call because of a skin rash, which was described as pimple-like rash over all his body.  He stated he was told it was because of stress and it would improve on its own.  He stated he sought treatment with a VA clinic and a dermatologist told him it was a skin condition caused by an infected air in the skin, like acne.  He was also treated at Cieba, and given a cream and oral antibiotic.  The rash improved.  He was also seen by an infectologist in 2000 who told him the skin rash was a fungal condition for which prescribed Diflucan.  Since 2000, the rash is described as intermittent in different parts of his body.  The Veteran also complained of hair loss in the head area.  He stated the hair has turned very fine and brittle and falls very easily.  After a physical examination, the diagnoses were acne in the back and forearm/arm areas, status-post folliculitis, and mild vertex alopecia.  The examiner opined the skin condition (acne) and mild vertex alopecia is not caused or a result of the active military service.  As there is no evidence of folliculitis or tinea cruris, no opinion towards these two conditions was rendered.  The examiner noted that there was no mention of any skin lesions until after active service.  In notes dated in 1991 and 1993, there were no skin lesions.  Also, there were no complaints of hair loss/alopecia while in active service.  Therefore, skin condition (acne) and mild vertex alopecia is not caused by or a result of the active military service.  The examiner noted the Veteran has acne over his legs arms/forearms and in his back area and acne is caused by bacterial infection of the skin by increased production of sebum (increased oil production in the skin) and by inflammation.  Stress is also a a cause of acne.  The Veteran's alopecia is androgenetic, and due to genetically predisposed condition.  

During an August 2016 VA examination, the Veteran reported that he had an occasional skin rash while in the service.  He stated he was not treated for this rash, but that it would come and go.  Since discharge, he has had occasional symptoms of itching on different parts of his body that he would treat with over the counter creams.  He stated he has not been seen by a medical provider for this condition.  He is not sure of an exact diagnosis.  After a physical examination, the diagnosis was dermatitis.  The examiner listed the date of diagnosis, per the Veteran, as approximately 1990.  The examiner reviewed the claims file and noted the service records do not demonstrate that the Veteran's plantar warts, callouses, and varicosities were persistent while on active duty as determined by either the treatment notes, clinical course of the Veteran, or in his separation history and physical examination.  The examiner stated this is expected of minor skin conditions which resolved and leave no residuals.  Consequently it is not likely that complications from these skin disorders would be expected to resurface later on in his life.  Consequently the condition of the plantar warts, callouses, and varicosities in the service and the folliculitis now are different and unrelated conditions caused by different mechanisms with no relationship to each other. 

Analysis

Initially, the Board notes that the Veteran has multiple skin disorder diagnoses.  The Board therefore finds that the evidence demonstrates a current disability, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

However, the Board finds that the most persuasive evidence does not indicate that the Veteran incurred any skin disorder during service.  The Board recognizes that the Veteran is competent to report current symptoms, including rashes, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Crucially, however, the Veteran's service treatment records indicate no suggestion of treatment for or complaints of symptoms related to a skin disorder other than scars noted on enlistment. 

The totality of evidence indicates that the Veteran's current skin disorders were not incurred during service or causally due to service.

The VA opinions of record opine that the Veteran's post-service skin disorders are not causally or etiologically due to service.  The VA examiners explained that the Veteran's service records are silent for any skin disorders and there is no evidence to indicate that his currently diagnosed skin disorders are causally or etiologically due to service.  His skin disorders have been associated with other causes, such as stress, post-service.

As stated previously, the Board recognizes that the Veteran is competent to report current symptoms, including rashes, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Similarly, he is competent to report a history of skin disorder symptomatology since his period of active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007).  Moreover, his reported symptoms cannot be discredited by the mere absence of contemporaneous clinical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006). 

Nevertheless, the Veteran has not been shown to have the requisite clinical training to provide an opinion on diagnosis or causation of his current skin disorders.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The question of whether a skin disorder is a continuing disease process of symptoms claimed in service or represents a separate and distinct disease process resulting from post-service triggers is medically complex.  Thus, the Veteran's lay assertions, standing alone, are insufficient to establish a nexus between his current disorders and his time in service so as to warrant a grant of service connection in this instance.

The Board does not dispute the fact that the Veteran has current skin disorders.  However, because of the absence of a medical nexus between his current diagnoses and his time in service, the Board finds that the evidence is against a grant of service connection. 

In sum, there is no competent medical evidence relating the Veteran's skin disorders to service. 

As such, the preponderance of the evidence is against the claim and the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a skin disorder must be denied.


II.  Increased Rating claim

Rules and Regulations

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

The primary concern in a claim for an increased rating for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Migraine headaches are rated under DC 8100.  According to DC 8100, a 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.  Neither the rating criteria, nor the Court, have defined "prostrating."  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness."  The rating criteria also do not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).

	(CONTINUED ON NEXT PAGE)


Factual Background

During a July 2009 VA examination, the Veteran complained of severe, stabbing headaches, in the frontal region and retrocularly, accompanied by photophobia.  He stated they occur two to three times per week and may last two to three days without relief with over the counter medication.  The examiner noted frequency during the past 12 months to be weekly, and treated without continuous medication.  He stated that most attacks are prostrating and last longer than 2 days.  Additionally, his headaches cause significant effects on his usual occupation due to increased absenteeism.  His headaches prevent chores, shopping, sports, recreation, and traveling. 

During a July 2015 VA examination, the Veteran reported daily sharp headaches that radiate to the back of the head and base of the skull.  They last all day and get worse with physical activity.  He reported associated symptoms of ear-ringing, blurred vision, increased irritability, sweating, dizziness and nausea, sensitivity to light, loud noise, and strong smells.  The Veteran reported his treatment plan includes taking medication.  The examiner reported the Veteran has characteristic prostrating attacks of migraine/non-migraine headache pain that occur once every month.  The examiner stated the Veteran did not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  The examiner noted the Veteran's headache impacts his ability to work as the Veteran alleged he has been absent from work 18 days in the last year (2014) and 9 days out of the current year (2015) so far due to his headaches condition.  

VA treatment records also include complains of headaches.  In a November 2013 note, the Veteran was evaluated for refill of blood pressure medications.  He denied headaches.  In a December 2013 note, the examiner noted the Veteran is known to have migraines as well has more frequent headaches.  The physician advised the Veteran to use Imitrex to abort acute attack, and Inderal for maintenance.  In an April 2014 note, the Veteran requested a visit for increased headache episodes. 

Analysis

In this case, the evidence fails to show that the Veteran's migraine headaches are completely prostrating and productive of severe economic inadaptability, such as would warrant a 50 percent evaluation during the period under consideration.  While the Veteran's migraine headaches undoubtedly result in substantial discomfort, no evidence shows that they result in the degree of impairment contemplated for a 50 percent evaluation under Diagnostic Code 8100, in particular severe economic inadaptability.  The Board acknowledges the July 2009 VA examiner stated that the Veteran's headaches produce "significant effects on his usual occupation" as well as the Veteran's statements indicating that his migraine headaches have caused him to miss work.  However, the Board finds that there has been no objective evidence submitted that his headaches have impaired his employment beyond that contemplated by the 30 percent rating.  Indeed, the July 2015 VA examiner specifically noted that the Veteran does not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  Moreover, there is no indication that the Veteran's job position is in jeopardy due to his headaches.  Although the frequency of his migraine headaches may be more than once a month, his headaches are not productive of severe economic inadaptability, which connotes the inability to adapt to maintaining a job.  As such, the Board finds that a disability rating in excess of 30 percent is not warranted for the Veteran's migraine headaches during any period under consideration.

Additionally, no other Diagnostic Code is appropriately applied.  The Board has considered alternative Diagnostic Codes relating to neurological conditions, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.124a.  Also, the Board does not find that a staged rating is warranted as the Veteran's symptoms have been consistent throughout the appeal period.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  However, the Board finds referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The symptoms associated with the Veteran's headache disability are contemplated by the rating criteria, which also explicitly contemplates occupational impairment.  To the extent that the Veteran has symptoms that are not considered by the rating criteria, such as ear-ringing, blurred vision, increased irritability, sweating, dizziness and nausea, sensitivity to light, loud noise, and strong smells, the Board notes that these symptoms have not resulted in either marked interference with employment or frequent hospitalizations.  Additionally, the Veteran has not contended, and the evidence does not indicate, that an extra-schedular rating is warranted based upon to the combined effect of multiple conditions.  Accordingly, the Board finds that a referral for an extra-schedular rating is not warranted either based on the symptoms of the Veteran's psychiatric disorder, or on a disability that can be attributed only to the combined effect of multiple conditions.  See Thun; see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

III.  Recognition of Spouse

The record reflects that the Veteran submitted incomplete Declaration of Status of Dependents, VA Form 21-686c, received in March and August 2012.  The Veteran failed to provide his current spouse's Social Security number.  A certificate of marriage between the Veteran and E. is of record indicating a date of marriage of August [REDACTED], 2008.  Certified copies or certified abstracts of final decree of divorce or annulment with regard to M., A., and J. are included in the claims file. 

For purposes of VA benefits, a marriage means a marriage valid under law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. §103(c); 38 C.F.R. §3.1(j).  In this case, there is no question as to the validity of the Veteran's marriage.  

Here, the Veteran failed to provide identifying information for his spouse, E.  In November 2016, the Veteran called the RO and provided the missing information.  In addition, the Veteran submitted fully completed VA Form 21-686(c), "Declaration of Status of Dependents," in March and April 2017.  

As such, VA recognizes E. as the Veteran's spouse for VA purposes.


ORDER

Entitlement to service connection for a dermatological disability manifested by a skin rash and hair loss, including as due to an undiagnosed illness, is denied.

Entitlement to an initial rating higher than 30 percent for migraine headaches for the period since July 21, 2009, is denied.

Entitlement to dependency benefits for the Veteran's spouse is granted.


REMAND

The Veteran asserts his stepdaughter, C., should be added as a dependent to his compensation award.  A birth certificate for C. indicates she was born on July [REDACTED], 1992 to E., the Veteran's spouse.  As the decision above recognizes C.'s mother as the Veteran's spouse, C. may be added to his award provided she meets other criteria. 

The term "child" is defined, for purposes of VA benefits, as an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self-support; or (iii) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57.


The Veteran filed his claim for dependents in August 2011.  At that time, the Veteran's stepdaughter, C., was pursuing post-high school education at as indicated in an August 2011 Request for Approval of School Attendance.  It is unclear whether this was an approved educational institution.  Furthermore, the Veteran failed to fully complete the form.  The Board finds a remand is necessary to determine whether the Veteran's stepdaughter may be considered a child for VA purposes.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran resubmit fully completed Request for Approval of School Attendance (VA Form 21-674), and provide additional evidence in support of his claim that C. attended post-high school education prior to July 2015 .  All evidence obtained should be associated with the appellate record.

2.  Thereafter, the AOJ should address the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
			

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


